United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Dublin, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jerald C. Norris, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-156
Issued: June 3, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 22, 2007 appellant, through her attorney, filed a timely appeal of the Office
of Workers’ Compensation Programs’ hearing representative’s January 31, 2007 merit decision
finding that she had not developed an injury due to her federal employment. She also appealed a
July 10, 2007 nonmerit decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over both the merit and nonmerit issues of this case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof in establishing that she
developed an occupational disease due to factors of her federal employment; and (2) whether the
Office properly refused to reopen her case for further consideration of the merits pursuant to
5 U.S.C. § 8128(a).

FACTUAL HISTORY
On May 16, 2005 appellant, then a 49-year-old medical clerk, filed an occupational
disease, alleging that on March 31, 2005 she realized that she had developed swelling in her left
knee, pain in her neck and cramps in her legs, hands and lower back with a burning sensation.
She first attributed this condition to her employment duties of repetitive movement and constant
reaching on April 20, 2006.
By letter dated May 22, 2006, the Office requested additional factual and medical
information in support of her claim. Appellant responded on May 26, 2006 and stated that she
began working as a medical clerk on March 31, 2006 for four hours a day. She worked for three
weeks and after work, her left knee became swollen, her legs ached and her feet were swollen.
Appellant also experienced neck pain, hand pain and lower back tightness with a burning
sensation. She stated that her medical clerk position required constant reaching and movement
including “getting up and down” to copy orders, place the orders in the appropriate charts and on
the nurses’ board as well as to answer the telephone. Appellant reported these duties to her
physician on April 20, 2006. Appellant’s physician informed her that the position was not
appropriate due to her prior injuries including a torn ligament in her left knee, two pinched
nerves in her neck, a broken coccyx and back surgery.
In a report dated June 20, 2006, Dr. Dwayne L. Clay, Board-certified in physical
medicine and rehabilitation, noted that appellant had developed increasing pain and discomfort
beginning April 20, 2006. He stated:
“She was assigned to work on one of the nursing wards as a medical clerk. This
required her to do repetitive tasks using her upper extremities repetitively
numerous times a day, changing positions from sitting to standing, twisting,
stooping and bending. This has exacerbated the pain in her low back and upper
extremities. Most notably she has been having increasing pain and discomfort in
her knees, more on the left side than the right. Due to this exacerbation of pain
and discomfort, I have taken her out of work as of April 20, 2006.”
Dr. Clay stated that he was investigating and evaluating appellant’s low back, knee, neck and
upper extremities, but did not provide any diagnoses.
By decision dated June 5, 2006, the Office denied appellant’s claim for an occupational
disease finding that she established the alleged employment duties to which she attributed her
condition; however, she had not provided the necessary medical evidence to establish a condition
resulting from these duties.
Appellant requested an oral hearing on July 10, 2006. She testified at the oral hearing on
November 28, 2006. Appellant had two prior claims that were accepted by the Office, a back
injury and a claim for left knee, coccyx and cervical injury. She stated that her most recent claim
was for aggravation of these accepted conditions due to her employment duties as a medical
clerk. Appellant noted that, as union president, she also worked for the union four hours a day
which did not require her to move unless she wanted to do so. She stated that she sat, answered
the telephone and talked to people. Prior to her accepted injuries, appellant was a licensed

2

practical nurse and worked four hours in the union office. Her prior diagnosed conditions
included a torn ligament in the left knee for which surgery was recommended. Appellant
continued to receive medical treatment under her prior claims.
By decision dated January 31, 2007, an Office hearing representative affirmed the July 5,
2006 decision, finding that there was insufficient medical evidence to establish that her work
duties had aggravated her preexiting conditions.
In a letter dated February 13, 2007, appellant, through her representative, requested
reconsideration. She reviewed the facts of the case and discussed her referral, under a separate
claim number, to a second opinion physician. Appellant submitted a copy of the notice of oral
hearing, a time log of her employment activities from March 20 to April 6, 2006 and a copy of
her limited-duty assignment. She also submitted a March 10, 2006 letter from the Office, under
a separate claim number which stated that appellant’s claims had been accepted for acute lumbar
strain, lumbar/thoracic/cervical intervertebral disc disorders, radiculopathy of the right leg,
coccyx fracture, iatrogenic pulmonary embolism, precordial pain and contusion left knee as a
result of employment injuries on July 27, 2000 and February 25, 2002. Appellant submitted
letters from the employing establishment offering her a limited-duty position on March 22, 2007
and a letter dated May 24, 2006 from the Office finding a conflict of medical opinion in her prior
claims. She submitted excerpts from the Ward Clerk Manual. Appellant resubmitted Dr. Clay’s
June 20, 2006 report and the Office’s July 5, 2006 decision. On April 19, 2006 Dr. Mark J.
Samson, a Board-certified family practitioner, stated that appellant should be excused from work
from April 19 to 24, 2006, for “medical reasons.”
By decision dated July 10, 2007, the Office declined to reopen appellant’s claim for
further consideration of the merits finding that the evidence submitted in support of her claim
was repetitious or irrelevant.
LEGAL PRECEDENT -- ISSUE 1
An occupational disease or illness means a condition produced by the work environment
over a period longer than a single workday or shift.1 To establish that an injury was sustained in
the performance of duty in an occupational disease claim, a claimant must submit the following:
(1) medical evidence establishing the presence or existence of a disease or condition for which
compensation is claimed; (2) a factual statement identifying the employment factors alleged to
have caused or contributed to the presence or occurrence of the disease or condition; and
(3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant. The medical opinion must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.2

1

20 C.F.R. § 10.5(q).

2

Solomon Polen, 51 ECAB 341, 343-44 (2000).

3

ANALYSIS -- ISSUE 1
The Office accepted that appellant’s position as a medical clerk required her to frequently
change position from sitting to standing and perform twisting, stooping and bending and
repetitive upper extremity movements. However, appellant failed to provide any medical
evidence diagnosing a physical condition resulting from these employment activities. The only
medical evidence of record is the June 20, 2006 report from Dr. Clay, Board-certified in physical
medicine and rehabilitation, who noted appellant’s employment activities and attributed her
increasing pain and discomfort to these activities. He did not specify a firm diagnosis of a
condition that was caused or aggravated by her employment activities. The Board has held that
the mere diagnosis of “pain” does not constitute a basis for the payment of compensation.3 The
record reveals that appellant has other claims documenting conditions accepted by the Office.
Dr. Clay did not address how any of her preexiting conditions were aggravated by her work
requirements. As he did not provide the necessary medical evidence to establish the presence or
existence of a disease or condition, this report is not sufficient to meet appellant’s burden of
proof. Appellant has not established an occupational disease as a result of her employment
duties.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,4 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.5 When a claimant fails to meet one of the above standards, the Office
will deny the application for reconsideration without reopening the case for review on the
merits.6
ANALYSIS -- ISSUE 2
In support of her request for reconsideration, appellant did not submit relevant or
pertinent new evidence not previously considered by the Office. She resubmitted a copy of the
notice of oral hearing, Dr. Clay’s report and the Office’s July 5, 2006 decision. As these
documents were already in the record at the time of the hearing representative’s January 31, 2007
decision, they do not constitute new evidence and are not sufficient to require the Office to
reopen appellant’s claim for consideration of the merits.
Appellant also submitted factual information regarding her employment duties as a
medical clerk including a time log of her employment activities beginning March 20, 2006, a
3

Robert Broome, 55 ECAB 339, 342 (2004).

4

5 U.S.C. §§ 8101-8193, § 8128(a).

5

20 C.F.R. § 10.606(b)(2).

6

Id. at § 10.608(b).

4

copy of her limited-duty assignment and excerpts from the ward clerk manual. This factual
evidence is not relevant to the issue for which the Office denied appellant’s claim, whether the
medical evidence established a diagnosed condition. This evidence is not sufficient to require
the Office to reopen appellant’s claim for consideration of the merits.
Appellant also submitted documents related to her previously accepted claims, including
letters from the Office discussing her accepted conditions and finding a conflict of medical
opinion evidence. These documents are not relevant to the issue of whether her accepted
employment activities on or after March 20, 2006 caused an occupational disease. As these
documents do not consist of medical evidence addressing whether a medical condition arose
from appellant’s employment activities on or after March 20, 2006, they are not sufficient to
require the Office to reopen appellant’s claim for consideration of the merits.
Appellant also submitted a work release note dated April 19, 2006 from Dr. Sampson, a
Board-certified family practitioner, indicating that she was totally disabled from April 19 to
24, 2006. Dr. Sampson stated that appellant’s disability was due to medical reasons but did not
provide the medical reasons or any diagnosed condition which resulted in her inability to work.
As this note does not provide a diagnosis it is not relevant to the reason for which the Office
denied appellant’s claim and is not sufficient to require the Office to reopen her claim for
consideration of the merits.
Appellant’s request for reconsideration did not include any relevant and pertinent new
evidence and therefore the Office properly declined to reopen her claim for consideration of the
merits.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof in establishing an
occupational disease as she failed to submit sufficient medical evidence in support of her claim.
The Office properly declined to reopen appellant’s claim for consideration of the merits. She
failed to submit relevant and pertinent new evidence not previously considered by the Office in
support of her request for reconsideration.

5

ORDER
IT IS HEREBY ORDERED THAT the July 10 and January 31, 2007 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: June 3, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

